DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,323,214 B2.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader, and thus fully met by the claims of the patent.
Regarding claim 2, the patent recites a developing cartridge comprising (claim 1): a developing roller extending in a first direction, the developing roller being rotatable about a first axis extending in the first direction, the developing roller including a developing roller shaft extending in the first direction (c. 18, ll. 14-16); a frame configured to accommodate developing agent therein, the frame including one end portion and another end portion separated from the one end portion in a second direction crossing the first direction (c. 18, ll. 15-20); a coupling rotatable about a second axis extending in the first direction (extending direction), the coupling being positioned at one side of the frame (c. 18, ll. 21-24); a coupling collar (first cover) extending in the first direction, the coupling collar (first cover) covering at least a portion of the coupling (c. 18, ll. 47-48), the coupling collar (first cover) having an opening configured to allow at least a portion of the coupling to be exposed (c. 18, ll. 47-48); and an engagement portion (first engagement portion) extending toward the developing roller shaft (claim 7), the engagement portion being positioned closer to the developing roller shaft than the coupling in the second direction (the first surface of the first engagement portion overlaps with a portion of the developing roller so it must be closer to the developing roller shaft; claim 15).
Although the Patent does not claim the developing roller 10isisis positioned closer to the one end portion of the frame than to the another end portion, it would have been obvious to one of ordinary skill that in a developing cartridge attached to a drum cartridge, the developing roller would necessarily be positioned closer to one end portion to be near the drum surface.
Claims 3-19 are similarly met.

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,529,302 B2.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader, and thus fully met by the claims of the patent.
Regarding claim 2, the patent recites a developing cartridge comprising (claim 1): a developing roller extending in a first direction (extending direction), the developing roller being rotatable about a first axis extending in the first direction, the developing roller including a developing roller shaft extending in the first direction (c. 18, ll. 39-43); a frame configured to accommodate developing agent therein, the frame including one end portion and another end portion separated from the one end portion in a second direction crossing the first direction (the frame is three-dimensional and must have two end portions separated in a direction crossing the first direction; c. 18, ll. 44-45); a coupling rotatable about a second axis extending in the first direction (extending direction), the coupling being positioned at one side of the frame (c. 18, ll. 46-48); a coupling collar (first cover) extending in the first direction, the coupling collar covering at least a portion of the coupling, the coupling collar (first cover) having an opening configured to allow at least a portion of the coupling to be exposed (c 18, ll. 57-59); and an engagement portion (first engagement portion) extending toward the developing roller shaft (claim 3), the engagement portion being positioned closer to the developing roller shaft than the coupling in the second direction (claim 7).
Although the Patent does not claim the developing roller 10isisis positioned closer to the one end portion of the frame than to the another end portion, it would have been obvious to one of ordinary skill that in a developing cartridge attached to a drum cartridge, the developing roller would necessarily be positioned closer to one end portion to be near the drum surface.
Claims 3-19 are similarly met.

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,891,581 B2.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader, and thus fully met by the claims of the patent.
Regarding claim 2, the patent recites a developing cartridge comprising (claim 1): a developing roller extending in a first direction, the developing roller being rotatable about a first axis extending in the first direction, the developing roller including a developing roller shaft extending in the first direction (c. 18, ll. 43-47); a frame configured to accommodate developing agent therein (c. 18, ll. 41-42), the frame including one end portion and another end portion separated from the one end portion in a second direction crossing the first direction (the frame is three-dimensional and must have two end portions separated in a direction crossing the first direction), the developing roller being positioned closer to the one end portion than the another end portion in the second direction (c. 18, ll. 45-47); a coupling rotatable about a second axis extending in the first direction, the coupling being positioned at one side of the frame (c. 18, ll. 48-50); a coupling collar (first cover) extending in the first direction, the coupling collar covering at least a portion of the coupling, the coupling collar having an opening configured to allow at least a portion of the coupling to be exposed (claim 5); and an engagement portion (first engagement portion) extending toward the developing roller shaft (claim 9), the engagement portion being positioned closer to the developing roller shaft than the coupling in the second direction (claim 14).
Claims 3-19 are similarly met.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,048,645 B2.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader, and thus fully met by the claims of the patent.
Regarding claim 2, the patent recites a developing cartridge comprising (claim 1): a developing roller extending in a first direction (extending direction), the developing roller being rotatable about a first axis extending in the first direction, the developing roller including a developing roller shaft extending in the first direction (c. 18, ll. 49-53); a frame configured to accommodate developing agent therein (c. 18, ll. 54-55), the frame including one end portion and another end portion separated from the one end portion in a second direction crossing the first direction (the frame is three-dimensional and must have two end portions separated in a direction crossing the first direction); a coupling rotatable about a second axis extending in the first direction, the coupling being positioned at one side of the frame (c. 18, ll. 56-58); a coupling collar (cover) extending in the first direction, the coupling collar covering at least a portion of the coupling, the coupling collar having an opening configured to allow at least a portion of the coupling to be exposed (c. 18, ll. 63-65); and an engagement portion extending toward the developing roller shaft, the engagement portion being positioned closer to the developing roller shaft than the coupling in the second direction (c. 18, l. 65 – c. 19, l. 1 and claims 3 and 7).
Although the Patent does not claim the developing roller 10being positioned closer to the one end portion than to the another end portion, it would have been obvious to one of ordinary skill that in a developing cartridge attached to a drum cartridge, the developing roller would necessarily be positioned closer to one end portion to be near the drum surface.
Claims 3-19 are similarly met.

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,901,361 B2.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader, and thus fully met by the claims of the patent.
Regarding claim 2, the patent recites a developing cartridge comprising (claim 1): a developing roller extending in a first direction, the developing roller being rotatable about a first axis extending in the first direction, the developing roller including a developing roller shaft extending in the first direction (c. 18, ll. 49-53); a frame configured to accommodate developing agent therein, the frame including one end portion and another end portion separated from the one end portion in a second direction crossing the first direction, the developing roller being positioned closer to the one end portion than the another end portion in the second direction (c. 18, ll. 54-60); a coupling rotatable about a second axis extending in the first direction, the coupling being positioned at one side of the frame (c. 18, ll. 61-63); a coupling collar (cover) extending in the first direction (c. 18, ll. 66-67), the coupling collar (cover) covering at least a portion of the coupling, the coupling collar having an opening configured to allow at least a portion of the coupling to be exposed (c. 18, l. 67 – c. 19, l. 3); and an engagement portion extending toward the developing roller shaft, the engagement portion being positioned closer to the developing roller shaft than the coupling in the second direction (c. 19, ll. 5-8).
Claims 3-19 are similarly met.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852